DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 uses “(c)” and “(d)” to denote steps, but there are no steps (a) and (b).
Claim 16 recites the term “the second portion”. While Examiner believes the meaning of this term is clear in context, this term lacks antecedent basis, as “the second mating portion” is recited previously. Consistent use of terminology should be used throughout the claims.+
Claim 16 recites “the assembling”, when no specific assembly step is recited, rather the preamble of Claim 15 (upon which Claim 16 depends) recites “a method of assembly”. Thus, this term lacks antecedent basis, however, the meaning is clear and thus not indefinite. The language should be altered to ameliorate this, such as using the phrase ‘during application the method of assembly’, or other acceptable alternatives.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim pertains to a first object (i.e. “the first object comprising…”), however, the claim contains limitations directed to a second object. It is unclear how the first object can comprise limitations of another object or objects. Thus, it is not possible to adequately determine the metes and bounds of the claim, rendering it indefinite.
Regarding Claim 8, the term “the object” is recited. However, more than one object is recited in the preceding claims, thus it is not clear to which object this term refers. Thus, it is not possible to adequately determine the metes and bounds of the claim, rendering it indefinite.
Regarding Claim 11, the phrase “a force thereon” is recited. It is not clear whether this is intended to indicate a force directly on the switch or on the body in general. Thus, it is not possible to adequately determine the metes and bounds of the claim, rendering it indefinite.
Regarding Claim 14, the claim pertains to an additional object which is not the first object which Claim 7 (and Claim 1) pertains to. This claim appears to be directed to an additional object which is not the invention. Claim 7 recited conductive portions of an electronic circuit to which the first electronic element couples with, in order to couple with the second electronic element, which is either a part of the first object, or is a part of the second object. This would appear to indicate that a third object couples a single object to itself or to an object to which the claims are not directed to. It is unclear how the conductive portions can be a part of a third object to couple two elements which are either on a single object, or are on the object the claims are directed to and another object which the claims are not directed to. If applicant intends this plurality of objects to be a system comprising a plurality of objects, this language should be positively recited. As discussed with regards to Claim 1, it is unclear how an object can comprise elements of a different object. For these reasons, it is not possible to adequately determine the metes and bounds of the claim, rendering it indefinite.
Regarding Claim 20, similar to Claim 11, it is unclear what “a force thereon” is intended to mean. For similar reasons, this claim is rendered indefinite.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 14-15, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (US Patent No. US 4982333 A) in view of Holcomb (US Patent No. US 4789292 A).

Regarding Claim 1, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman teaches a first object for assembly with a second object (Abstract: “There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”), the first object comprising: 
a body having a first mating portion (See Fig. 1, 3, 6, 10, 15, 16, showing body with mating portion); and 
5a first electronic element fabricated on the body (Col. 5, Lines 27-30: “A small coaxially guarded movable probe 13 is placed a distance above a large metal plate 20. The conducting tip of probe 13 is insulated (by means not shown) from its grounded body.”); 
wherein the first electronic element is provided to establish an electrical coupling with a second electronic element fabricated on one of: the body and the second object (Col. 4, Line 68: “The die 23 is to be bonded to pad 17. This fixes the die 23, active face down, while providing an electrical connection to one side of the detector diode to the bonding pad.”), wherein a second mating portion is provided on the second object (See Figs. 1, 3, 6, 10, 15, 16, showing second mating portion on second object; Col. 4, Line 68: “The die 23 is to be bonded to pad 17. This fixes the die 23, active face down, while providing an electrical connection to one side of the detector diode to the bonding pad.”), 
and wherein the electrical coupling is configured to provide a measurable output for positioning the first mating portion at a desired position relative to the second mating portion according to an analysis of the measurable output against a…reference output (Abstract: ““There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”; Col. 1, Lines 5-7: “This invention relates to the automatic assembling of objects from separate parts by means of closed-loop control of the relative position of the parts”; Col. 5, Lines 32-35: “A radio frequency oscillator 10 and an operational integrating preamplifier 11 provide the means to measure the capacitance between the tip of probe 13 and the plate.”; Col. 6, Lines 32-24: “The improved response for the 0.1 mm separation curves 26, 27 when compared to the 0.2 mm separation data curves 28, 29 is clearly evident.”; Col. 7, Lines 53-56: “The capacitance and dissipation peak positions correspond to the optically aligned position of light beam to the laser diode.”). 
Ackerman does not explicitly teach against a predetermined reference output (Emphasis added by Examiner).
However, Ackerman teaches in Col. 1, Lines 14-18: “A military example of assembly by homing is that of a cruise missile assembling itself onto the center of the unfortunate target. The homing information comes from comparing on board sensor data with stored maps.”, and further in Col. 6, Lines 32-24: “The improved response for the 0.1 mm separation curves 26, 27 when compared to the 0.2 mm separation data curves 28, 29 is clearly evident.”, and further in Col. 7, Lines 24-28: “Here is an example where the aligned position does not correspond to a simple maximum or minimum in capacitance. The placement location may be associated with the centerline of the groove and at the 1/2 height along the upward slope at the groove end.”, and further in Col. 7, Lines 53-56: “The capacitance and dissipation peak positions correspond to the optically aligned position of light beam to the laser diode.”, and further in Col. 9, Lines 9-14: “A closed-loop controller, using, for example, configuration estimates and their spatial derivaties (see FIG. 14) combined with a steepest decent algorithm, can provide control signals to servo control 21 such that the peg will be inserted into the hole.”10for positioning the first mating portion at a desired position relative to the second mating portion according to an analysis of the measurable output against a predetermined reference output.  
So, while Ackerman does not explicitly teach against a predetermined reference output (Emphasis added by Examiner), Ackerman does teach comparing measured signals to previous signals (i.e. comparing to reference data that was previously gathered), noting improvements and making determinations of positioning based on the comparison, and further contemplates and discusses using previously acquired data in order to complete homing actions.
Nevertheless, Holcomb teaches against a predetermined reference output (Claim 19: “the controller comprising means for controlling the robot arm and end effector to sequentially pick up components at said pick up station and insert them into a circuit board at predetermined locations therein, said means utilizing said predetermined location as a reference to establish the component lead location in relation to the robot arm”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include against a predetermined reference output (Emphasis added by Examiner), as taught by Holcomb.
Doing so would allow one to provide determinations of success or failure of movements in an assembly process, which would allow one to achieve the goal of Ackerman which is, as stated in the abstract “the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase”.

Regarding Claim 2, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 1, wherein the first electronic element is provided exposed 15on a surface of the body (See Figs. 1 and 3; Col. 5, Lines 27-30: “A small coaxially guarded movable probe 13 is placed a distance above a large metal plate 20. The conducting tip of probe 13 is insulated (by means not shown) from its grounded body.”; Col. 6, Lines 2-12: “Referring again to FIG. 3, consider the pad topography as measured when a photodector die 23 is used as a probe tip. In addition to die 23, a die holding collet 14 also functions as a part of probe 13 as shown in FIG. 3. The collet 14 picks up, holds and releases the die by means of a small central hole connected to a variable vacuum supply, as shown in more detail in FIG. 16. Again, insulation of the probe tip from the body of collet 14 is arranged as shown in FIG. 16. The probe end dimensions here are advantageously matched to the dimensions of die 23.”).  

Regarding Claim 3, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 1, wherein the first electronic element is provided embedded under a surface of the body (See Figs. 1 and 3; Col. 5, Lines 27-30: “A small coaxially guarded movable probe 13 is placed a distance above a large metal plate 20. The conducting tip of probe 13 is insulated (by means not shown) from its grounded body.”; Col. 6, Lines 2-12: “Referring again to FIG. 3, consider the pad topography as measured when a photodector die 23 is used as a probe tip. In addition to die 23, a die holding collet 14 also functions as a part of probe 13 as shown in FIG. 3. The collet 14 picks up, holds and releases the die by means of a small central hole connected to a variable vacuum supply, as shown in more detail in FIG. 16. Again, insulation of the probe tip from the body of collet 14 is arranged as shown in FIG. 16. The probe end dimensions here are advantageously matched to the dimensions of die 23.”; Examiner notes that a collet could act as a body and would envelop the probe, allowing the electronic element to be under the surface of the body).  

Regarding Claim 204, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 1, wherein the electrical coupling comprises one of: conductive coupling, capacitive coupling and inductive coupling (Abstract: ““There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”).  

Regarding Claim 5, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches The first object of claim 1, wherein the first electronic element is provided adjacent the first mating portion and the second electronic element is provided adjacent the 25second mating portion (See Fig. 1, 3, 6, 10, 15, 16, showing positions of mating portions and electronic elements, for example items 8, 14, 17, and 23 in Fig. 3).
  
Regarding Claim 6, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 5, wherein the analysis of the measurable output against a predetermined reference output is indicative of relative positioning of the first mating portion with the second mating portion to guide alignment of the first mating portion 30with the second mating portion during assembly of the first object with the second object (Abstract: ““There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”; Col. 1, Lines 5-7: “This invention relates to the automatic assembling of objects from separate parts by means of closed-loop control of the relative position of the parts”; Col. 5, Lines 32-35: “A radio frequency oscillator 10 and an operational integrating preamplifier 11 provide the means to measure the capacitance between the tip of probe 13 and the plate.”; See claim 1 for discussion of predetermined reference output).
Ackerman does not explicitly teach wherein the measurable output is equal to the predetermined reference 19output when the first mating portion is at the desired position relative to the second mating portion.
However, Ackerman teaches the use of measurable output in order to reach the desired alignment by comparison against other measurement values: Col. 4, Lines 23-34: “The mutual capacitance due to planar motion is maximum, for any separation, when the objects overlap to the maximum extent. Reducing the separation increases both the maximum value and the non-aligned spatial derivatives of capacitance. Signals that become stronger and sharper as the separation decreases are ideal for assembly. The nearer the parts are to closure the more certain is the alignment measurement. Such (admittedly highly constrained) objects may be assembled by maximizing the capacitance, through linear motions and rotation in the plane, as the separation is reduced.”; Col. 4, Lines 44-51: “If objects have the same dimensions, a unique planar motion maximum occurs at each separation, while differing and complicated shaped objects may, of course, exhibit many maxima. In such cases, the aligned condition may be associated with relationships of capacitance to position and orientation other than the maximum or minimum value. We describe capacitance guidance by the use of examples taken from realistic assembly tasks.”. Additionally, it was determined in claim 1 to have been obvious to compare against predetermined reference output.
Thus, combined with these teachings of Ackerman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include wherein the measurable output is equal to the predetermined reference 19output when the first mating portion is at the desired position relative to the second mating portion, as one of ordinary skill in the art would reasonably set the predetermined output at a desirable value for the system to achieve.
Doing so would allow one to use the predetermined reference output in order to judge the success or failure of movement, as the object of having a predetermined reference output is to have a reference to attempt to replicate, which would allow one to achieve the goal of Ackerman as stated in the Abstract: “the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase”.

Regarding Claim 57, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches The first object of claim 1, wherein the first electronic element is configured to electrically couple with conductive portions of an electronic circuit provided to complete the electrical coupling with the second electronic element (See Figs. 1, 3, 6, 10, 15, and 16, showing circuit that would connect once electronic elements connect).  
 
Regarding Claim 9, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 1, wherein the first mating portion comprises a hole and the second object comprises a peg to be inserted into the hole (See Figs. 3, 10, and 16, showing a peg and hole).  

Regarding Claim 1510, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 9, wherein the first electronic element comprises a capacitive element provided on the body around the hole and the second electronic element comprises a conductive plate provided at an end of the peg that is to be inserted into the hole (See Fig. 3 showing conductive plate at end of peg and capacitive element around the hole).  

Regarding Claim 14, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches a gripper for manipulating the first object of claim 7 (See Fig. 3, showing collet, which grips probe; Col. 6, Lines 6-8: “The collet 14 picks up, holds and releases the die by means of a small central hole connected to a variable vacuum supply”), wherein the conductive portions of the electronic circuit are provided on the gripper (Col. 6, Lines 4-13: “In addition to die 23, a die holding collet 14 also functions as a part of probe 13 as shown in FIG. 3. The collet 14 picks up, holds and releases the die by means of a small central hole connected to a variable vacuum supply, as shown in more detail in FIG. 16. Again, insulation of the probe tip from the body of collet 14 is arranged as shown in FIG. 16. The probe end dimensions here are advantageously matched to the dimensions of die 23. The probe tip area is now substantially increased as compared to that in FIG. 1”; Col 10, Lines 35-37: “The preamplifier is connected to the die advantageously via an active pickup collet 161 as illustrated in FIG. 16”).  

Regarding Claim 15, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman teaches a method of assembly of a first object with a second object (Abstract: “There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”); the method comprising: 
(c) obtaining a measurable output from an electrical coupling established between a first electronic element and a second electronic element (Col. 5, Lines 32-35: “A radio frequency oscillator 10 and an operational integrating preamplifier 11 provide the means to measure the capacitance between the tip of probe 13 and the plate.”), wherein the first electronic element is fabricated on a body of the first object (Col. 5, Lines 27-30: “A small coaxially guarded movable probe 13 is placed a distance above a large metal plate 20. The conducting tip of probe 13 is insulated (by means not shown) from its grounded body.”) and the body has a first mating portion (See Fig. 1, 3, 6, 10, 15, 16, showing body with mating portion), wherein the second electronic element is fabricated on one of: the body and the second object (Col. 4, Line 68: “The die 23 is to be bonded to pad 17. This fixes the die 23, active face down, while providing an electrical connection to one side of the detector diode to the bonding pad.”) and the second object has a second mating portion (See Figs. 1, 3, 6, 10, 15, 16, showing second mating portion on second object; Col. 4, Line 68: “The die 23 is to be bonded to pad 17. This fixes the die 23, active face down, while providing an electrical connection to one side of the detector diode to the bonding pad.”); and 
 5first mating portion, wherein the second electronic element is fabricated on one of: the body and the second object and the second object has a second mating portion; and 
(d) analyzing the measurable output against a…reference output while moving the first mating portion relative to the second mating portion to position the first mating portion at a desired position relative to the second mating portion (Abstract: ““There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”; Col. 1, Lines 5-7: “This invention relates to the automatic assembling of objects from separate parts by means of closed-loop control of the relative position of the parts”).  10position the first mating portion at a desired position relative to the second mating portion.  
Ackerman does not explicitly teach against a predetermined reference output (Emphasis added by Examiner).
However, Ackerman teaches in Col. 1, Lines 14-18: “A military example of assembly by homing is that of a cruise missile assembling itself onto the center of the unfortunate target. The homing information comes from comparing on board sensor data with stored maps.”, and further in Col. 6, Lines 32-24: “The improved response for the 0.1 mm separation curves 26, 27 when compared to the 0.2 mm separation data curves 28, 29 is clearly evident.”, and further in Col. 7, Lines 24-28: “Here is an example where the aligned position does not correspond to a simple maximum or minimum in capacitance. The placement location may be associated with the centerline of the groove and at the 1/2 height along the upward slope at the groove end.”, and further in Col. 7, Lines 53-56: “The capacitance and dissipation peak positions correspond to the optically aligned position of light beam to the laser diode.”, and further in Col. 9, Lines 9-14: “A closed-loop controller, using, for example, configuration estimates and their spatial derivaties (see FIG. 14) combined with a steepest decent algorithm, can provide control signals to servo control 21 such that the peg will be inserted into the hole.”10for positioning the first mating portion at a desired position relative to the second mating portion according to an analysis of the measurable output against a predetermined reference output.  
So, while Ackerman does not explicitly teach against a predetermined reference output (Emphasis added by Examiner), Ackerman does teach comparing measured signals to previous signals (i.e. comparing to reference data that was previously gathered), noting improvements and making determinations of positioning based on the comparison, and further contemplates and discusses using previously acquired data in order to complete homing actions.
Nevertheless, Holcomb teaches against a predetermined reference output (Claim 19: “the controller comprising means for controlling the robot arm and end effector to sequentially pick up components at said pick up station and insert them into a circuit board at predetermined locations therein, said means utilizing said predetermined location as a reference to establish the component lead location in relation to the robot arm”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include against a predetermined reference output (Emphasis added by Examiner), as taught by Holcomb.
Doing so would allow one to provide determinations of success or failure of movements in an assembly process, which would allow one to achieve the goal of Ackerman which is, as stated in the abstract “the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase”.

Regarding Claim 17, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the method of claim 15, wherein the first mating portion comprises a hole and the second object comprises a peg (See Figs. 3, 10, and 16, showing a peg and hole).  

Regarding Claim 18, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the method of claim 17, wherein the first electronic element comprises a capacitive element provided on the body around the hole and the second electronic element comprises a conductive plate provided at an end of the peg that is to be inserted into the hole (See Fig. 3 showing conductive plate at end of peg and capacitive element around the hole).  

Regarding Claim 19, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the method of claim 15, further comprising gripping and manipulating the first object with a gripper (See Fig. 3, showing collet, which grips probe; Col. 6, Lines 6-8: “The collet 14 picks up, holds and releases the die by means of a small central hole connected to a variable vacuum supply”; Col. 8, Lines 32-38: “Capacitance-guidance may be advantageously used to pick up the die. Consider a die resting on or above some portion of plate 20. By the same methods used to place a die in a geometric placement position relative to a package we may place the probe end in a corresponding position above the die that is aligned and favorable for vacuum pick up.”) having conductive portions of an electronic circuit provided thereon (Col. 6, Lines 4-13: “In addition to die 23, a die holding collet 14 also functions as a part of probe 13 as shown in FIG. 3. The collet 14 picks up, holds and releases the die by means of a small central hole connected to a variable vacuum supply, as shown in more detail in FIG. 16. Again, insulation of the probe tip from the body of collet 14 is arranged as shown in FIG. 16. The probe end dimensions here are advantageously matched to the dimensions of die 23. The probe tip area is now substantially increased as compared to that in FIG. 1”; Col 10, Lines 35-37: “The preamplifier is connected to the die advantageously via an active pickup collet 161 as illustrated in FIG. 16”) such that the conductive portions electrically couple with the first electronic element to complete the electrical coupling with the second electronic element (See Figs. 3 and 16, showing connectivity, once alignment is completed).  

Regarding Claim 21, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the method of claim 15, wherein the electrical coupling comprises one of: conductive coupling, capacitive coupling and inductive coupling (Abstract: ““There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”).  

Regarding Claim 22, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb teaches the method of claim 15.
Ackerman does not explicitly teach a computer readable medium carrying processor executable instructions which 20when executed on a processor cause the processor to carry out the method of claim 15.
However, Ackerman teaches processing and control functions (Col. 9, Lines 9-16: “A closed-loop controller, using, for example, configuration estimates and their spatial derivaties (see FIG. 14) combined with a steepest decent algorithm, can provide control signals to servo control 21 such that the peg will be inserted into the hole. We will use a much simpler and much less efficient filter and control algorithm to illustrate this assembly task.”). In addition, computer readable media carrying processor executable instructions, that when executed by a processor cause the processor to carry out actions are known in various arts and would be readily understood and expected by one of ordinary skill in the art.
Thus, while Ackerman does not explicitly teach a computer readable medium carrying processor executable instructions which 20when executed on a processor cause the processor to carry out the method steps of claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to explicitly include a computer readable medium carrying processor executable instructions which 20when executed on a processor cause the processor to carry out the method steps of claim 15, as Ackerman teaches processing and control functions, and these are commonly used and known elements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (US Patent No. US 4982333 A) in view of Holcomb (US Patent No. US 4789292 A) and Frey (US PGPub No. US 20030072646 A1).

Regarding Claim 8, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 7.
Ackerman does not explicitly teach wherein the first electronic element comprises conductive 10traces provided exposed on at least one surface of the object.
Frey teaches wherein the first electronic element comprises conductive 10traces provided exposed on at least one surface of the object ([0029]: “It is obvious that, if necessary, actuator structure 19, plate structure 13, anchor 14, crosspieces 15, and gripper arms 11 can be connected to or provided with conductive traces and/or terminal pad surfaces in a conventional manner for electrical contact or supplying power or for application of a voltage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include wherein the first electronic element comprises conductive 10traces provided exposed on at least one surface of the object, as taught by Frey.
Doing so would allow one to use a simple well known method of electrical contact (i.e. as taught by Frey “in a conventional manner”, in order to electrically connect various elements.

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (US Patent No. US 4982333 A) in view of Holcomb (US Patent No. US 4789292 A) and Bowman (US Patent No. US 3446064 A).

Regarding Claim 2011, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the first object of claim 1.
Ackerman does not explicitly teach wherein the first electronic element and the second electronic element are provided on an electro-mechanical switch provided on the body for application of a force thereon.  
Bowman teaches the first electronic element and the second electronic element are provided on an electro-mechanical switch provided on the body for application of a force thereon (Col. 1, Lines 26-39: “Many prior art devices have been used to provide for switching in accordance with the level of an external force such as pressure, vibration, acceleration etc. For example, an electromechanical switch may be operated by using the external force to produce a mechanical motion which then provides for a closure of the electrical contacts. The closure of the electrical contacts may be facilitated by the use of a snap action mechanism. Another way to provide the switching is to use an input sensor such as a pressure transducer, an accelerometer, a vibrometer, etc. in combination with an electronic hi- stable circuit which switches from a first state to a second state when a predetermined output level is generated by the sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include the first electronic element and the second electronic element are provided on an electro-mechanical switch provided on the body for application of a force thereon, as taught by Bowman.
Doing so would allow one to determine when the necessary force has been applied, which would allow one to achieve the goal of Ackerman as stated in the Abstract: “the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase”.

Regarding Claim 12, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb and Bowman teaches the first object of claim 11, wherein the electro-mechanical switch is configured to 25close to establish the electrical coupling between the first electronic element and the second electronic element only when at least a predetermined force is applied on the electro-mechanical switch (Bowman, Col. 1, Lines 26-39: “Many prior art devices have been used to provide for switching in accordance with the level of an external force such as pressure, vibration, acceleration etc. For example, an electromechanical switch may be operated by using the external force to produce a mechanical motion which then provides for a closure of the electrical contacts. The closure of the electrical contacts may be facilitated by the use of a snap action mechanism. Another way to provide the switching is to use an input sensor such as a pressure transducer, an accelerometer, a vibrometer, etc. in combination with an electronic hi- stable circuit which switches from a first state to a second state when a predetermined output level is generated by the sensor.”).  

Regarding Claim 13, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb and Bowman teaches the first object of claim 11, wherein the first object comprises a peg and the second 30mating portion comprises a hole (See Figs. 3, 10, and 16, showing a peg and hole).  

Regarding Claim 20, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the method of claim 15 and connecting the first mating portion with 10the second mating portion.
Ackerman does not explicitly teach wherein the first electronic element and the second electronic element are provided on an electro-mechanical switch provided on the body for application of a force thereon…, the method further comprising applying the force at an increasing magnitude until a predetermined force is reached that closes the electro-mechanical switch to establish the electrical coupling and obtain the measurable output that automatically stops application of the force.  
Bowman teaches wherein the first electronic element and the second electronic element are provided on an electro-mechanical switch provided on the body for application of a force thereon…, the method further comprising applying the force at an increasing magnitude until a predetermined force is reached that closes the electro-mechanical switch to establish the electrical coupling (Col. 1, Lines 26-39: “Many prior art devices have been used to provide for switching in accordance with the level of an external force such as pressure, vibration, acceleration etc. For example, an electromechanical switch may be operated by using the external force to produce a mechanical motion which then provides for a closure of the electrical contacts. The closure of the electrical contacts may be facilitated by the use of a snap action mechanism. Another way to provide the switching is to use an input sensor such as a pressure transducer, an accelerometer, a vibrometer, etc. in combination with an electronic hi- stable circuit which switches from a first state to a second state when a predetermined output level is generated by the sensor.”).
Ackerman in view of Bowman does not explicitly teach obtain the measurable output that automatically stops application of the force.
However, Bowman teaches an electromechanical switch that uses an input sensor to switch from a first state to a second state when a predetermined output level is generated by the sensor, and Ackerman teaches placing objects by monitoring measurable output in order to determine location. Were one to combine Ackerman and Bowman, one of ordinary skill in the art would naturally set the predetermined output level to the proper value to achieve the goal of Ackerman, which would necessarily involve stopping the application of force once the position of the object was as desired.
Considering the whole of the teachings of Ackerman and Bowman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman with the teachings of Bowman to include obtain the measurable output that automatically stops application of the force.
Doing so would allow one to ensure proper placement as desired by Ackerman, by allowing the control response of Ackerman to apply the predetermined output level of Bowman at the proper level to ensure that desired placement. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (US Patent No. US 4982333 A) in view of Holcomb (US Patent No. US 4789292 A) and Shinar (US PGPub No. US 20150197062 A1).

Regarding Claim 16, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Ackerman in view of Holcomb, teaches the method of claim 15, wherein the first electronic element is…adjacent the first mating portion and the second electronic element is15…………adjacent the second mating portion (See Fig. 1, 3, 6, 10, 15, 16, showing positions of mating portions and electronic elements, for example items 8, 14, 17, and 23 in Fig. 3), wherein analyzing the measurable output against a predetermined reference output while moving the first mating portion relative to the second portion is to guide alignment of the first mating portion with the second mating portion to position the first mating portion at the desired position relative to the second mating portion during the assembling (Abstract: ““There are disclosed methods and apparatuses for the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase.”; Col. 1, Lines 5-7: “This invention relates to the automatic assembling of objects from separate parts by means of closed-loop control of the relative position of the parts”; See Claim 15 for discussion of predetermined reference output).
Ackerman does not explicitly teach additively manufactured and wherein the measurable output is equal to the predetermined reference output when the first mating portion is at the desired position relative to the second mating portion.  20wherein the measurable output is equal to the predetermined reference output when the first mating portion is at the desired position relative to the second mating portion.  
However, Ackerman teaches the use of measurable output in order to reach the desired alignment by comparison against other measurement values: Col. 4, Lines 23-34: “The mutual capacitance due to planar motion is maximum, for any separation, when the objects overlap to the maximum extent. Reducing the separation increases both the maximum value and the non-aligned spatial derivatives of capacitance. Signals that become stronger and sharper as the separation decreases are ideal for assembly. The nearer the parts are to closure the more certain is the alignment measurement. Such (admittedly highly constrained) objects may be assembled by maximizing the capacitance, through linear motions and rotation in the plane, as the separation is reduced.”; Col. 4, Lines 44-51: “If objects have the same dimensions, a unique planar motion maximum occurs at each separation, while differing and complicated shaped objects may, of course, exhibit many maxima. In such cases, the aligned condition may be associated with relationships of capacitance to position and orientation other than the maximum or minimum value. We describe capacitance guidance by the use of examples taken from realistic assembly tasks.”. Additionally, it was determined in claim 1 to have been obvious to compare against predetermined reference output.
Thus, combined with these teachings of Ackerman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include wherein the measurable output is equal to the predetermined reference output when the first mating portion is at the desired position relative to the second mating portion, as one of ordinary skill in the art would reasonably set the predetermined output at a desirable value for the system to achieve.
Doing so would allow one to use the predetermined reference output in order to judge the success or failure of movement, as the object of having a predetermined reference output is to have a reference to attempt to replicate, which would allow one to achieve the goal of Ackerman as stated in the Abstract: “the assembling of parts using capacitive sensing, both for controlling the closure or "homing" phase of the assembly process and for acquiring one or more of the parts prior to that phase”.
Shinar teaches additively manufactured ([0006]: “the first and second 3D-printing heads are to 3D-print a functional (passive and/or active) electrical component, a functional resistor, a functional capacitor, a functional electromagnetic waveguide, a functional optical waveguide, a functional antenna or protruding antenna or horn antenna, a functional heat sink, a functional coaxial element or coaxial cable or coaxial mesh, or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include additively manufactured, as taught by Shinar.
Doing so would allow one to use the benefits of 3D printing, namely to quickly and precisely fabricate elements to the exact dimensions and positions desired, as are known benefits of 3D printing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863